DETAILED ACTION
1.	This is a first action on the merits of application 17694505.
2.	Claims 1-20 are canceled.
3.	Claims 21-40 are pending.

Claim Objections
3.1	Claims 32 and 34-35 are objected to because of the following informalities:  the claims are dependent upon canceled claims 1 and 3 thus will not be treated on the merits.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21 and 29 is/are rejected under 35 U.S.C. 102a as being anticipated by Malloy US 7918699.
5.	As per claim 21 and 29, Malloy discloses a sports board leash (Figures 4-5 and Column 2, lines 21-43), comprising: a cuff assembly 102 connected to a first end portion 12 of a cord 10,  and configured for coupling to a person's limb, and a sports board fastening device 104 connected to a second end portion 12 of the cord 10, wherein the cord connecting the cuff assembly and the sports board fastening device has a cord surface that includes a plurality of recesses 28 interposed between ribs 27 and 29 on the end portions 12 of the cord 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al. and further in view of Crozier US 8894457.
7.	As per claim 33, Malloy discloses the aforementioned limitations of claim 29, he does not disclose the cuff assembly includes: a central section that includes a precurved molded insert connected to the cord; a first wing attached to a first side of the central section; and a second wing attached to a second side of the central section. Crozier discloses a central section that includes a precurved molded (inherent from drawings of plastic insert) insert 44 configured to connect to a cord 24 of the sports board leash; a first wing [left end of cuff] attached to a first side of the central section; and a second wing [right end of cuff] attached to a second side of the central section; wherein the central section, has curvilinear upper and lower borders. See fig. 3, col. 3 [descriptive key]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the above said design to more securely attach the cuff to a person.
8.`	Claim(s) 36- 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al. and further in view of Faulken US 9580154.
9.	As per claim 36, Malloy and Crozier discloses the aforementioned limitations of claim 33, they do not disclose the first wing and second wing are configured to overlap and fasten to each other using a hook-and-loop closure. Faulken discloses this in fig. 1 [col. 3 II 25-31]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the above said design to more securely attach the cuff to a person.
10.	As per claim 37-38, Malloy and Crozier discloses the aforementioned limitations of claim 33, they do not disclose the precurved molded insert includes a molded horn that protrudes from an exterior surface of the central section and is configured to connect to the cord via a cord coupling structure. Faulken discloses this in fig. 1 [col. 3 II 25-31]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the above said design to more securely attach the cuff to the cord.
11.	As per claim 39, Malloy and Crozier discloses the aforementioned limitations of claim 33, they do not disclose a sleeve covered rail saver connecting the second end portion of the cord to the sport board. Faulker discloses this limitation in fig. 1 of a sleeve 110 rail saver configuration. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain a connection means.
12.	As per claim 40, Malloy, Crozier in combination with Faulken disclose a method of coupling a sports board to a person's limb, comprising: overlapping first and second wing portions of a cuff assembly to secure the cuff assembly around the person's limb; connecting a first cord coupling swivel member on a first end portion of a cord to a molded horn portion of the cuff assembly, the cord having a cord surface that includes a plurality of recesses; connecting a second cord coupling swivel member on a second end portion of the cord to a board fastening device; and fastening the board fastening device to a sports board. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosure to attain the said configuration to secure a persons limb to a sports water board.
Allowable Subject Matter
13.	Claims 22-28, 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617